Citation Nr: 1209018	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-09 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether the appellant is entitled to an apportionment of the Veteran's service-connected compensation benefits.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to February 1978, from June 1978 to June 1987, and from January 1991 to May 1991.  The appellant is the Veteran's former spouse. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a September 2007 decisional letter by the RO. 

While the appellant initially requested a hearing before a Veterans Law Judge, in a January 2010 statement, she withdrew her hearing request. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After having carefully considered the matter, and for following reasons, the Board believes that this case must be remanded for further development of the record.  

A claim for an apportionment is a "simultaneously contested claim" which is subject to special procedural regulations.  Under 38 C.F.R. § 19.100, all interested parties in a simultaneously contested claim will be specifically notified of the action taken by the agency of original jurisdiction, the rights and time limits concerning the initiation of an appeal, as well as the parties' rights to a hearing and representation. 

Under 38 C.F.R. § 19.101, after a Notice of Disagreement has been filed in a simultaneously contested claim, all interested parties are furnished with a copy of a Statement of the Case.  

Pursuant to 38 C.F.R. § 19.102, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal is furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A.  

In addition, if a hearing is scheduled for any party in a simultaneously contested claim, the other contesting claimant and his or her representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal. 38 C.F.R. § 20.713(a).

In the present case, the record indicates that the Veteran has not been provided with copies of all of the relevant documents concerning the appellant's claim for an apportionment of his disability compensation benefits.  

In this regard, the Board observes that the Veteran has not been provided copies of the appellant's June 2006 claim, the November 2007 Notice of Disagreement, the April 2008 Statement of the Case, the April 2008 Substantive Appeal, or the September 2008 Supplemental Statement of the Case. 

In order to ensure that both the appellant and the Veteran have received proper notice of the apportionment, and to afford the appellant and the Veteran all due process considerations in this appeal, the Board is required to remand this appeal for the development below.

Furthermore, the appellant is seeking an apportionment of the Veteran's benefits for the care of her minor child C.  On the birth certificate, the appellant is listed as the Veteran's mother.  No father is listed.  The Board notes, however, that the Veteran acknowledged C. as his biological child in a June 2008 VA Form 21-686 (Declaration of Status of Dependents).

Furthermore, while the June 2008 VA Form 21-686 indicates that the Veteran and the appellant were married in November 1991, the record does not include a marriage certificate.  Similarly, while the Veteran claimed that she is a single mother in an August 2008 statement, the record does not include a divorce decree.  

In as much as the appellant is claiming an apportionment of the Veteran's compensation for C., clear documentation of the relationship between the appellant, the Veteran and the minor child needs to be of record.  See  38 C.F.R. § 3.450(f) (2011). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  In order to ensure that all contested claims procedures have been followed, the appellant and the Veteran should be provided a letter specifically notifying each party of the contested claim as to the action taken by the agency of original jurisdiction, the rights and time limits concerning the initiation of an appeal, as well as hearing and representation rights. 

The Veteran should also be provided with copies of the appellant's June 2006 claim, the November 2007 Notice of Disagreement, the April 2008 Statement of the Case, the April 2008 Substantive Appeal, and the September 2008 Supplemental Statement of the Case. Copies of the same should be mailed to the Veteran at his address of record. The Veteran and his representative should then be provided the appropriate period of time to respond thereto and be afforded an opportunity to request a hearing. 

2.  Then, the RO should fully develop the relationship between the appellant and the Veteran, to include obtaining documents such as copies of: a marriage certificate showing the names of both the Veteran and appellant, a divorce degree containing the names of the Veteran and appellant, a certified birth certificate indicating the relationship between C., the appellant and the Veteran, and any other written documentation that would be acceptable showing the pertinent relationships of the individuals in this case.  If no such documentation is available, then the RO is to so indicate in the claims file.  

3.  After completing all indicated development, the RO should readjudicate the appellant's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran and the appellant have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


